Citation Nr: 0533891	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  98-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of trauma 
to the right eye, claimed as subconjunctival hemorrhage with 
traumatic iritis.

2.  Entitlement to a compensable initial evaluation for 
service-connected residuals of a fracture of the right thumb.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right wrist injury.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury.

5.  Entitlement to a initial evaluation in excess of 10 
percent for residuals of a right shoulder injury.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1986 to December 1996.  This matter initially came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  The Board 
issued a decision in April 2001 which, in pertinent part, 
addressed the claim for service connection for residuals of 
trauma to the right eye manifested by a subconjunctival 
hemorrhage with traumatic iritis and the claims of 
entitlement to higher initial evaluations for service-
connected right wrist, left knee, right shoulder, and right 
thumb disabilities.  

The veteran appealed the Board's denial of those claims to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court vacated the April 2001 Board decision, by 
a June 2002 Order, and Remanded the claims to the Board.  

In a January 2003 decision, the Board, in pertinent part, 
denied entitlement to a compensable initial evaluation for 
right thumb disability.  The veteran appealed that 


decision to the Court.  By an Order issued in December 2003, 
the Court vacated the Board's January 2003 decision as to the 
evaluation of right thumb disability, and Remanded the claim 
to the Board.  

In September 2004, the Board REMANDED each of the five issues 
listed on the title page of this decision for further 
development.  By a decision issued in July 2005, the RO 
granted an initial 10 percent evaluation for right shoulder 
disability.  As this is not the maximum available schedular 
evaluation for shoulder disability, that claim for an 
increased initial evaluation remains in contention.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The claims now return to 
the Board following additional development.

Following review of the evidence and arguments of record, the 
Board finds that the issues on appeal are more accurately 
stated as noted on the title page of this decision.


FINDINGS OF FACT

1.  The medical evidence establishes that traumatic mydriasis 
resulting from the blunt trauma to the veteran's right eye in 
service is manifested by mild photophobia, occasional pain, 
and occasional blurring of vision.

2.  The veteran's service-connected residuals of a fracture 
of the right thumb are manifested by pain, some limitation of 
motion, complete loss of motion of the thumb for 
approximately 30 minutes with flare-up due to repetitive use, 
and by a metallic screw used for fixation of the fracture, 
but the disability is not manifested by loss of the ability 
to touch the fingertips of each of the other digits of the 
right hand with the thumb or by loss of ability to touch the 
transverse fold when no flare-up is present.

3.  The veteran's service-connected right wrist injury is 
manifested by pain, flare-ups with more severe pain with 
continuous gripping for more than one hour with the 


right hand, and by some limitation of dorsiflexion, palmar 
flexion, and ulnar deviation using the right wrist, but there 
is no abnormality on radiologic examination.

4.  The veteran's service-connected left knee injury is 
manifested by limitation of 10 degrees of full extension, 
flexion to 110 degrees, tenderness, and subjective complaints 
of falls, but is not manifested by objective evidence of 
instability or by arthritis on radiologic examination.

5.  The veteran's service-connected right shoulder injury is 
manifested by pain on use, decreased ability to lift an item 
over shoulder level, and limitation of range of abduction to 
115 degrees and flexion to 120 degrees, but is not manifested 
by abnormality on radiologic examination, and there is no 
evidence of neurologic abnormality.


CONCLUSIONS OF LAW

1.  The criteria for service connection for traumatic 
mydriasis of the right eye are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).

2.  The criteria for a compensable, 10 percent, initial 
evaluation for service-connected residuals of a fracture of 
the right thumb, but no higher evaluation, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5224 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (as 
in effect prior to August 26, 2002).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right wrist injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5214, 5215 (2005).

4.  The criteria for an initial evaluation in excess of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
residuals of a left knee injury have not been met, but the 
veteran is entitled to a separate, compensable, 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5261 for 
limitation of extension of the left knee.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5259, 5260, 5261 (2005).

5.  The criteria for a compensable, 20 percent initial 
evaluation for residuals of a right shoulder injury have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201, 5203, 38 C.F.R. § 4.73, 
Diagnostic Code 5302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for residuals of trauma to the right eye, 
diagnosed as subconjunctival hemorrhage with traumatic iritis 
of the right eye.  The veteran contends that he is entitled 
to higher initial evaluations for his service-connected right 
thumb, right wrist, left knee, and right shoulder 
disabilities.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice 


must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  When the veteran submitted the 
original claims underlying these appealed issues in November 
1997, the VCAA had not yet been enacted.  

The statement of the case (SOC) was issued prior to enactment 
of the VCAA, and the case was certified to the Board prior to 
enactment of the VCAA.  Therefore, the veteran's first notice 
of enactment of the VCAA was in the Board's April 2001 
decision, the decision that was vacated by the Court.  The 
pleadings filed before the Court further discussed the VCAA, 
in some detail.  Following the Court's June 2002 and December 
2003 Orders, the Board, by a decision issued in September 
2004, Remanded each of the five claims addressed in this 
decision to the Appeals Management Center for additional 
development.  

Following the September 2004 Remand, the RO issued a January 
2005 letter which addressed each claim on appeal.  The letter 
advised the veteran of VA's duty to notify him as to the 
evidence required to substantiate his claims and VA's duty to 
assist him in developing those claims.  The letter 
specifically set forth the criteria for service connection, 
and identified types of evidence required to substantiate the 
veteran's service connection claim.  He was specifically 
advised that it was his responsibility to identify or submit 
evidence to support the claims.  The letter specifically 
advised the veteran to tell VA about "any additional 
information or evidence" that the veteran wanted VA to 
obtain.  



In a July 2005 supplemental statement of the case, the RO 
included a complete text of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VCAA.  

The veteran is represented by an attorney.  The attorney has 
raised specific arguments as to the evidence required to 
substantiate each of the claims under appeal, as well as 
arguments related to the VCAA.  During the pendency of the 
appeals addressed in this decision, the veteran has received 
numerous items of correspondence about his rights and duties 
under the VCAA and VA's duties to him.  

In particular, the arguments submitted by the veteran's 
attorney in January 2003, the Joint Remand submitted in 
December 2003, argument submitted in July 2004, and argument 
submitted in October 2005 amply demonstrate that the 
veteran's attorney was familiar with the evidence required to 
substantiate the veteran's claims, as well as with all 
pertinent provisions of the VCAA.

The veteran has not alleged that VA failed to notify him of 
the evidence required to support his claim or failed in its 
duty to assist him.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In addition, by virtue of the rating decisions 
on appeal and the statements of the case (SOCs), he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  

The VCAA notice sent to the veteran following the Board's 
September 2004 Remand did not specifically discuss the 
evidence required to substantiate the veteran's claims for 
increased initial evaluations.  However, previous SOCs, Board 
decisions, pleadings before the Court, and arguments 
submitted by the veteran's attorney reflect that he was aware 
of the specific criteria governing entitlement to a higher 
evaluation for each disability at issue.  The veteran and his 
attorney were aware of the evidence required, and had 
requested further VA examination to 


generate that evidence.  That VA examination was afforded, 
and was conducted in April 2005 and May 2005.  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims, or that he is aware of any 
other evidence which might be relevant.  In fact, the 
argument submitted by the veteran's attorney in October 2005 
demonstrates that the veteran has had an opportunity to 
respond to the July 2005 supplemental statement of the case 
(SSOC).  

When considering the notification letters, the rating 
decisions on appeal, and the statements of the case (SOCs), 
as a whole, the Board finds that the veteran, and his 
attorney, were aware of the evidence required to substantiate 
his claims, as well as being aware that it was ultimately the 
veteran's responsibility to give VA any evidence pertaining 
to these claims.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The Board finds that the veteran has had an opportunity to 
review the evidence and comment on that evidence, and has 
been afforded appropriate due process as set forth in VA 
regulations.  The veteran has been provided with numerous 
opportunities to submit evidence and argument in support of 
his claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the lengthy pendency of the 
claims, the veteran's numerous opportunities to submit 
evidence and argument, the actual notices to the veteran of 
the VCAA, as well as the fact that the veteran is represented 
by an attorney whose pleadings have demonstrated actual 
notice of each element required under the VCAA, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Claim for service connection for residuals of right eye 
trauma

The service medical records reflect that the veteran 
sustained blunt trauma to his right eye while in service.  An 
initial diagnosis of subconjunctival hemorrhage and traumatic 
iritis was assigned.  The veteran continued to complain of 
occasional blurring of vision, occasional pain, and 
photophobia.  VA examinations conducted post-service 
disclosed that there were no residuals of the subconjunctival 
hemorrhage or of the traumatic iritis, and service connection 
for those disorders was denied.  

However, on the veteran's most recent VA examination, 
conducted in May 2005, the examiner concluded that the 
veteran had traumatic mydriasis as a result of the in-service 
trauma to the right eye.  The examiner stated that the 
mydriasis would account for the veteran's photophobia, 
occasional blurring of vision, and occasional pain.  For 
purposes of information only, and without reliance thereon, 
the Board notes that mydriasis is defined as dilation of the 
pupil.  Steadman's Medical Dictionary 893 (27th ed. 2000).

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Under 38 U.S.C.A. §§ 1110 and 1131, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Analysis

The service medical records establish that the veteran 
incurred right eye trauma.  The May 2005 VA examination links 
the veteran's eye trauma during service to a diagnosed 
medical disorder, traumatic mydriasis.  The examiner has 
noted the 


disabling symptoms due to that disorder.  Each of the 
criteria for service connection for traumatic mydriasis have 
been met, and the veteran is entitled to service connection 
for that disorder.  

Claims for increased initial disability evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated 


symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995). 

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40.

Pursuant to Diagnostic Code (DC) 5003, arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such 


major joint or group of minor joints affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5003.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

1.  Claim for a compensable initial evaluation for right 
(dominant) thumb disability

The evidence establishes that the veteran is right-hand 
dominant.  The veteran's right (dominant) thumb disability is 
currently evaluated under 38 C.F.R. § 4.71a, DC 5224.  Prior 
to August 26, 2002, favorable ankylosis of the thumb of 
either upper extremity warranted a 10 percent evaluation.  A 
20 percent evaluation required unfavorable ankylosis of the 
thumb of either upper extremity.  Extremely unfavorable 
ankylosis was to be evaluated as amputation under the 
provisions of 38 C.F.R. § 4.71a, DC 5152 (2002).  

Ankylosis was considered to be favorable when the tip of the 
digit could be flexed to within 2 inches (5.1 centimeters) of 
the median transverse fold of the palm.  It was unfavorable 
when it precluded such motion.  Ankylosis was considered to 
be extremely unfavorable when all of the joints of the digit 
were in extension or extreme flexion or when there was 
rotation and angulation of the bones.  38 C.F.R. § 4.71a, DC 
5224 (2002).  

A 20 percent evaluation was warranted for amputation of the 
thumb of the major upper extremity if the point of amputation 
was at the distal joint or through the distal phalanx.  A 30 
percent evaluation required amputation at the 
metacarpophalangeal joint or through the proximal phalanx.  A 
40 percent 


evaluation required amputation with metacarpal resection.  38 
C.F.R. § 4.71a, DC 5152 (2002).  

On August 26, 2002, the Secretary of VA amended the portions 
of the Schedule For Rating Disabilities applicable to finger 
disabilities, including the thumb.  Under the amended rating 
schedule, at DC 5228, limitation of motion of the thumb of 
the major upper extremity with a gap less than one inch (2.5 
centimeters) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers warrants assignment of 
a noncompensable evaluation.  A 10 percent evaluation 
requires a gap of one to two inches (2.5 to 5.1 centimeters) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  A 20 percent evaluation 
requires a gap of more than two inches (5.1 centimeters) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228 
(2005).  

Facts

When the veteran was examined by VA in March 1998, motion 
involving his right thumb was described as normal.  He was 
able to touch the median transverse fold of his right palm 
with the tip of his thumb.  Radiologic examination disclosed 
that hardware used for fixation of the bone of the distal 
phalanx of the thumb was in place.  Radiologic examination 
conducted in April 2005 was consistent with the prior x-ray 
report.

The examiner who conducted VA examination in April 2005 noted 
that VA treatment records were devoid of evidence that the 
veteran sought VA treatment for a right thumb disability 
during the pendency of this appeal.

On VA examination conducted in April 2005, the veteran 
reported right thumb pain, varying in intensity from mild (3 
or 3.5 on a scale of 1 to 10, with 10 being severe pain) to 
very severe.  The veteran reported severe pain following 
repetitive use of the thumb lasting 30 minutes or more.  He 
reported that, following such repetitive motion, he had 
complete loss of use of the joint for at least 30 minutes.  
He was 


unable to grip, drive, or write for more than 30 minutes 
after any repetitive use resulting in such a flare-up.  The 
veteran reported stiffness at the interphalangeal (IP) joint 
of the thumb at all times, but no heat or redness.  He denied 
instability of the thumb.  He did report easy fatigability.  
He reported some numbness of the thumb.

On objective examination, the IP joint of the right thumb was 
tender, but there was no instability.  Strength at that joint 
was 4+/5 with flexion and extension.  Sensation was intact.  
Flexion of the right IP thumb joint was to 35 degrees, as 
compared to 70 degrees at the left thumb IP joint.  Motion of 
the right thumb IP joints was consistent with motion of the 
left thumb in all other planes.  The veteran was able to move 
the right thumb 7 centimeters to oppose the 3rd metacarpal, 
equal to the motion at the left thumb.  He was able to touch 
the fingertips of all other digits as well as the transverse 
fold (distal palmar crease).  The examiner concluded that the 
veteran's complaints of right thumb pain and right thumb 
weakness were consistent with the documented thumb injury.  

Analysis

At each VA examination, the veteran was able to touch the 
fingertip of each digit on the right hand with the tip of his 
thumb, and he was able to touch the transverse fold of the 
palm on objective examination.  Thus, the veteran did not 
meet any criterion for treatment of the residuals of that 
thumb injury as favorable ankylosis at either VA examination.  
However, the veteran reports that, following repetitive use 
of the thumb, he becomes unable to move it for a period of 
time.  

The objective examination also discloses that the veteran has 
objective evidence of pain in the right thumb and objective 
evidence of some loss of flexion of the right thumb as well 
as some mild loss of strength.  Given each of these objective 
findings, as well as the retention of fixation hardware, the 
Board finds that a compensable, 10 percent initial evaluation 
for right thumb disability is warranted.  

The 10 percent evaluation encompasses both pain and 
limitation of motion, because the veteran is not entitled to 
a compensable evaluation under DC 5224 for favorable 
ankylosis without consideration of pain.  In particular, 
although the veteran's report that he has complete loss of 
motion for about 30 minutes with flare-ups, it is clear that 
he does not have loss of motion of the thumb for a 
significant portion of the day, so as to meet or approximate 
favorable ankylosis without consideration of any other 
symptomatology.  Thus, the veteran's symptoms of pain, 
weakness, and fatigability must be considered, under 
38 C.F.R. § 4.45, in addition to loss of motion with flare-
ups, in order to warrant a 10 percent evaluation.  

As the veteran has no objective or subjective symptoms of 
right thumb disability which have not been considered in the 
grant of a 10 percent initial evaluation, there is no 
evidence which warrants a determination that his right thumb 
disability meets any criterion for a 20 percent disability.  

As noted above, the veteran did not seek VA treatment for a 
right thumb disability during the pendency of this appeal.  
This evidence is against a finding that there was an increase 
in severity in excess of the 10 percent evaluation assigned 
in this decision.  Thus, a staged rating in excess of 10 
percent is not warranted for any period of the pendency of 
this appeal.  Fenderson, supra.

The Board has considered whether the criteria for evaluating 
thumb disability in effect prior to August 26, 2002 or the 
criteria in effect after that time are more favorable to the 
veteran.  Given the evidence of record, the Board finds that 
the same evaluation, a 10 percent evaluation, is warranted 
under either set of criteria.

The Board notes that, in his October 2005 argument, the 
veteran's attorney appears to argue that the veteran was 
unable to touch the transverse fold of the right palm, and 
thus was entitled to a 20 percent initial evaluation for 
right thumb disability.  The evidence does not support this 
interpretation.  Although the examiner noted motion of 7 
centimeters in each thumb in opposing the fingers, the 
examiner clearly noted that impairment in that motion was 
movement of less than 7 centimeters, and the examiner's 
notation clearly reflects that the veteran had the same range 
of movement in opposing digits in the right thumb as in the 
left thumb.  

In particular, the examiner specifically stated that the 
veteran was able to touch the distal palmar crease.  Thus, no 
criterion for an initial evaluation in excess of 10 percent 
for right thumb disability has been met.  The evidence is not 
in equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant an initial evaluation in excess of 10 percent for 
service-connected right thumb disability.

2.  Claim for an initial evaluation in excess of 10 percent 
for right wrist disability

The veteran's right (dominant) wrist disability is currently 
evaluated under 38 C.F.R. § 4.71a, DC 5215.  Pursuant to DC 
5215, relative to the wrist of either upper extremity, a 10 
percent rating is warranted, based on limitation of motion, 
with an ability to dorsiflex to less than 15 degrees exists, 
or when palmar flexion is limited to being in line with the 
forearm.  In accordance with the provisions of DC 5214, a 30 
percent rating is assignable relative to the wrist of the 
dominant upper extremity (the veteran is right-handed) if the 
wrist is locked in favorable ankylosis, i.e., in 20 to 30 
degrees of dorsiflexion.

Facts

The veteran reported that he experienced motion-related pain 
in his right wrist, especially if he engaged in tasks such as 
turning a screwdriver.  At the time of VA examination 
conducted in March 1998, the veteran reported that he also 
experienced pain in his right wrist if he hyperextended the 
fingers of his right hand.  On physical examination, the 
veteran complained of experiencing pain in his right wrist on 
palpation over the radial aspect of the dorsum.  He was able 
to dorsiflex his right wrist to 70 degrees; palmar flexion 
was demonstrated to 80 degrees.  The examiner assigned a 
diagnosis of ligamentous injury involving the right wrist, 
with pain and limitation of function.

The examiner who conducted VA examination in April 2005 noted 
no VA treatment for a right wrist disability during the 
pendency of this appeal.

On VA examination conducted in April 2005, the examiner noted 
that review of previous clinical records disclosed that 
arthrogram examination of the right wrist revealed a 
triangular fibrocartilage complex (TFCC) tear.  He reported 
average pain of 3 or 4 on a scale of 1 to 10.  He reported 
flare-ups of level 10 pain averaging twice weekly, lasting 
about 30 minutes, caused by continuous gripping for more than 
60 minutes, which was sometime required in his current work 
as a federal air marshal.  Flare-ups were also brought on by 
typing for more than 30 minutes.

On objective examination, there was no visible swelling or 
deformity of the wrist.  Tinel's sign was negative at the 
medial and ulnar nerves.  Finkelstein's and Phalen's tests 
were negative.  There was right wrist tenderness in the ulnar 
and midline dorsal areas.  There was no spasm or guarding.  
Range of radial deviation was to 22 degrees on the right and 
25 degrees on the left.  Ulnar deviation was to 15 degrees 
with the right wrist and to 45 degrees with the left.  
Flexion in the right wrist was to 66 degrees, and to 80 
degrees in the left.  Right wrist extension was to 64 
degrees, compared to 75 degrees in the left.  The examiner 
noted that right wrist ulnar deviation, extension, and 
flexion were limited by pain.  The pain progressively 
increased in the last 5 degrees of flexion and extension and 
in the last 8 degrees of ulnar deviation.  The examiner 
concluded that the veteran had a TFCC tear.  

Analysis

The veteran's attorney argues that, with consideration of 
pain, the veteran is entitled to an initial evaluation in 
excess of 10 percent for right wrist disability.  However, 
the evidence does not support that contention.  The evidence 
does establish that the veteran has underlying pathology, a 
TFCC tear, but establishes that there is no arthritis of the 
right wrist.

The evidence does establish that the veteran has limitation 
of ulnar deviation, extension, and flexion as a result of 
pain.  However, the limitation of dorsiflexion (extension) of 
the right wrist was to 64 degrees.  Dorsiflexion of the wrist 
to 70 degrees is considered full range of that motion.  See 
38 C.F.R. § 4.71, Plate I (2005).  A 10 percent evaluation is 
warranted under DC 5215 when that motion is limited to 15 
degrees or less.  The veteran retains a range of motion that 
is more than 45 degrees greater than the level specified for 
a 10 percent evaluation, and lacks only 6 degrees of a full 
range of dorsiflexion.  The veteran also has 66 degrees of an 
normal 80 degrees of palmar flexion.

The veteran has, nevertheless, been granted a 10 percent 
evaluation under DC 5215, in view of the fact that he has 
pain on use of the wrist, and the fact that there is 
objective evidence of limitation of motion in more than one 
plane as a result of that pain.  The Board next must consider 
whether the symptoms of pain and limitations of motion in 
other planes would support a finding that the evidence meets 
or approximates the criterion for a 30 percent evaluation, 
which requires a finding of favorable ankylosis.  DC 5214.  

The veteran reported a flare-up of pain to a level 10 
severity averaging twice weekly and lasting for 30 minutes, 
on average, brought on by continuous gripping of 60 minutes 
or more.  This frequency of flare-ups, with consideration of 
the veteran's complaints of persistent, although less severe 
wrist pain, is consistent with the 10 percent initial 
evaluation assigned, but is not so severe as to warrant the 
next higher schedular evaluation, a 30 percent evaluation.  
Id.

Reviewing motion of the right wrist in planes other than 
dorsiflexion (extension) and palmar flexion, the evidence 
reveals that the veteran has 22 degrees of radial deviation, 
where normal radial deviation is defined as 20 degrees, and 
is able to move 15 degrees in ulnar deviation, compared to 
normal ulnar deviation of 45 degrees.  

The limitations of motion, together with pain, including the 
flare-ups averaging twice weekly, simply do not approximate 
favorable ankylosis, the criterion for the next higher 
schedular evaluation.  The Board finds that the veteran's 
complaints of pain, even considering that pain interferes 
with his employment whenever his employment as an air 
marshall requires an hour or more of continuous gripping, 
such as during practice using a gun, do not warrant an 
initial evaluation in excess of 10 percent for right wrist 
disability.

As noted above, the veteran did not seek VA treatment for a 
right wrist disability during the pendency of this appeal.  
This evidence is against a finding that there was an increase 
in severity in excess of the 10 percent evaluation during any 
period during the pendency of this appeal.  Thus, a staged 
rating in excess of 10 percent is not warranted for any 
period of the pendency of this appeal.  Fenderson, supra.

The Board finds that, even considering the evidence regarding 
pain, the evidence is not in equipoise to approximate 
favorable ankylosis, because the veteran retains more than 75 
percent of the normal range of flexion and extension 
(dorsiflexion and palmar flexion of the wrist).  The 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an initial 
evaluation in excess of 10 percent for service-connected 
right wrist disability.

3.  Claim for an initial evaluation in excess of 10 percent 
for left knee disability

The veteran's service-connected left knee disability is 
evaluated under 38 C.F.R. § 4.71a, DC 5257.  Under the 
provisions of 38 C.F.R. § 4.71a, DC 5257, slight impairment 
of the knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
rating is appropriately assigned when the disability 
approximates moderate impairment, and a 30 percent rating is 
assigned when the disorder approximates severe impairment.  
DC 5257.

The veteran has a history of arthroscopy for surgical 
treatment of dislocated semilunar cartilage.  Under DC 5258, 
dislocation of the semilunar cartilage with frequent episodes 
of locking, pain and effusion into the joint is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, DC 5258.  Under DC 
5259, a 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.

Under DC 5260, limitation of flexion of the leg will be rated 
as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Under DC 5261, which provides the criteria used to evaluate 
disability of the knee due to limitation of extension, a 10 
percent rating is for application when limited to 10 degrees, 
and a 20 percent rating is for application when limited to 15 
degrees.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  In 
VAOPGCPREC 9-98, VA's General Counsel also held that if a 
veteran has a disability rating under DC 5257 for instability 
of the knee, and there is also radiologic evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

When a knee disorder is already rated under DC 5257, the 
veteran must also have limitation of motion under DC 5260 or 
DC 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of those limitation-of-motion 
diagnostic codes, there is no additional disability for which 
a rating may be assigned.  VAOPGCPREC 23-97.

Facts

On VA examination conducted in March 1998, the veteran had 
"marked crepitus" in the left knee joint.  He was able to 
flex and extend his left knee to 145 and zero degrees, 
respectively.  Radiologic examination disclosed no 
significant osseous or articular abnormality, and the 
examination was interpreted as normal.  The assigned 
diagnosis was history of left knee arthroscopy and 
debridement, minimal symptomatology.

The examiner who conducted VA examination in April 2005 noted 
that VA outpatient treatment records were devoid of evidence 
that the veteran sought VA treatment for a left knee 
disability during the pendency of this appeal.  Private 
treatment notes reveal that the veteran sought treatment for 
left knee pain once, in October 2004.

On VA examination in April 2005, the veteran reported that 
his left knee meniscal tear, status post arthroscopy, was 
manifested by persistent knee pain, weakness, fatigability, 
stiffness of the knee, and instability cause stumbling 
averaging once daily.  He reported periods of severe pain, up 
to level 10, occurring an average of every two days and 
lasting approximately two or three minutes.  He reported 
using a soft knee brace.

On objective examination, there was no knee pain or 
instability on anterior, posterior, valgus, or varus stress, 
including Lachman's test and anterior and posterior drawer 
signs.  There was tenderness in the medial joint line.  
McMurray's and Apley's compression tests were positive.  
There was no pain with patellar compression, no patellar 
instability, and no grinding with patellar movement.  The 
veteran was unable to perform deep knee bends.  Range of 
flexion was 110 degrees in the left knee.  There was a 
flexion contracture of 10 degrees in the left knee.  Pain 
progressively increased in the last 5 degrees of flexion and 
extension.  The veteran's gait was normal and not antalgic.  
Radiologic examination of the left knee was interpreted as 
unremarkable.

Analysis

In this case, the April 2005 VA examination discloses that 
the veteran has a flexion contracture, and is unable to 
extend his left knee to 0 degrees.  Under DC 5261, a 10 
percent evaluation is warranted for limitation of extension 
to 10 degrees, the limitation shown.  The veteran is entitled 
to an initial 10 percent evaluation for limitation of 
extension.

The next question before the Board is whether the veteran is 
entitled to the 10 percent evaluation for limitation of 
extension in addition to the 10 percent evaluation currently 
assigned under DC 5257.  Since an evaluation under DC 5261 
encompasses only limitation of extension, and the veteran has 
additional factors of left knee disability other than 
limitation of extension, the evidence, together with 
consideration of applicable General Counsel opinions, 
establishes that the veteran is entitled to separate 
evaluations under DC 5257 and DC 5261.  See VAOPGCPREC 23-97, 
VAOPGCPREC 9-98, VAOPGCPREC 9-04.

The next question then, is whether the veteran's left knee 
symptoms which are not encompassed within the evaluation 
under DC 5261 for limitation of extension warrant an initial 
evaluation under DC 5257 in excess of 10 percent.  The 
radiologic examinations disclose that the veteran does not 
have arthritis of the left knee, so an increased evaluation 
based on the criteria in DC 5003 are not applicable.  The 
veteran has pain, and occasionally stumbles, although no 
instability is shown on objective examination.  The veteran 
has limitation of flexion to 110 degrees, on the most recent 
VA examination, but that limitation of flexion does not 
warrant a compensable evaluation under DC 5260.  The Board 
finds that the current left knee symptoms which are not 
encompassed within DC 5261 do not warrant an initial 
evaluation in excess of 10 percent under DC 5257.

The Board notes that the veteran's left knee, post 
arthroscopy, could be evaluated under DC 5259, for 
symptomatic postoperative residuals of dislocated semilunar 
cartilage.  However, a 10 percent evaluation under DC 5259 is 
the maximum schedular evaluation under that diagnostic code.  

The veteran is not entitled to an evaluation under both DC 
5257 and DC 5259, since the disability symptoms which would 
be considered under DC 5259 (pain, occasional stumbling, 
positive compression test, occasional flare-ups) are the same 
symptoms for which the initial 10 percent evaluation under DC 
5257 has already been assigned.  Consideration of the same 
disability symptoms or factors under two different diagnostic 
codes is precluded.  38 C.F.R. § 4.14.

As noted above, the veteran sought treatment for his left 
knee disability once during the pendency of this appeal.  
This evidence is against a finding that there was an increase 
in severity in excess of the evaluations discussed in this 
decision.  Thus, a staged rating in excess of the evaluations 
assigned in this decision is not warranted for any period of 
the pendency of this appeal.  Fenderson, supra.

The provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant an initial 
evaluation in excess of 10 percent under DC 5257 or an 
initial evaluation in excess of 10 percent under DC 5261 for 
service-connected left knee disability.  The appeal is 
granted to the extent of an award of an additional, separate, 
10 percent evaluation under DC 5261 for limitation of left 
knee extension, but no higher evaluation or additional 
separate evaluation under another diagnostic code is 
warranted.

4.  Claim for initial evaluation in excess of 10 percent for 
right shoulder disability

The veteran's right (major) shoulder disability is currently 
evaluated under 38 C.F.R. § 4.71a, DC 5203.  DC 5203 provides 
for a rating of 10 percent where there is malunion of the 
clavicle or where there is impairment of the clavicle with 
nonunion without loose movement.  DC 5203 further provides 
that an impairment of the clavicle with nonunion and with 
loose movement is assigned a 20 percent rating.  Dislocation 
of the clavicle or scapula also warrants a 20 percent rating.

Limitation of motion of the arm (shoulder) is rated under DC 
5201.  A 20 percent evaluation is warranted where movement of 
the dominant arm is limited to shoulder level.  A 30 percent 
rating contemplates limitation of a dominant arm to midway 
between the side and the shoulder.  38 C.F.R. § 4.71a, DC 
5201. 

Normal forward flexion and abduction of the shoulder are from 
0 degrees to 180 degrees; motion to 90 degrees is at shoulder 
level.  38 C.F.R. § 4.71, Plate I.

The veteran's shoulder tendonitis may also be evaluated by 
analogy under DC 5302, the criteria used to evaluate 
disabilities of muscle group (MG) II, the extrinsic muscles 
of shoulder girdle: (1) pectoralis major II (costosternal); 
(2) latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; (4) rhomboid.  MG II affects 
the depression of arm from vertical overhead to hanging at 
side (1, 2); downward rotation of scapula (3, 4); muscles (1) 
and (2) also act with Group III muscles in the forward and 
backward swing of arm.

A 30 percent evaluation may be assigned for moderately severe 
injuries of MG II of the dominant upper extremity.  When 
there is moderate disability of MG II, a 20 percent 
evaluation may be assigned.  Slight disability of MG II of 
the dominant upper extremity warrants a noncompensable 
evaluation.  38 C.F.R. § 4.73.  

Facts

At the time of VA examination in March 1998, the veteran 
reported pain in his right shoulder and indicated that he was 
unable to reach over his head.  On physical examination, the 
veteran was noted to experience "a trigger point" just 
superior to the right scapula, with normal scapular function.  
Strength in the right shoulder was described as normal, and 
the veteran was able to abduct his right upper extremity to 
180 degrees.  Radiologic examination disclosed that the 
glenohumeral joint was normal.  There was mild separation of 
the acromioclavicular joint with no displacement.  The 
assigned diagnosis was right shoulder nerve impingement, 
intermittently symptomatic acromioclavicular joint 
separation.

The examiner who conducted VA examination in April 2005 noted 
that VA outpatient treatment records were devoid of evidence 
that the veteran sought VA treatment for a right shoulder 
disability during the pendency of this appeal.  Private 
treatment notes reviewed by the examiner disclosed that the 
veteran sought treatment for right shoulder pain once, in 
March 2005.

On VA examination conducted in April 2005, the veteran 
complained of increasing pain in the right shoulder and 
decreasing range of motion.  He reported that he was unable 
to lift anything substantial overhead.  He reported weakness 
and fatigability in the right shoulder.  Flare-ups of pain 
were precipitated by lifting overhead or away from his body 
too quickly. 

On objective examination, the drop arm test was positive on 
the right.  There was no tenderness in the right shoulder, 
but there was crepitus with active motion.  Apprehension test 
was negative.  There was no subluxation or guarding.  The 
veteran was able to abduct the right arm to 115 degrees, 
compared to normal abduction of 180 degrees.  Internal 
rotation of the right upper extremity (with the arm in 
abduction) was to 85 degrees, compared to normal internal 
rotation of 90 degrees.  External rotation of the right upper 
extremity (with the arm in abduction) was to 65 degrees, 
compared to normal external rotation of 90 degrees.  Flexion 
was to 120 degrees, compared to normal flexion of 180 
degrees.  The examiner concluded that range of motion of the 
right shoulder was limited by pain.  The examiner assigned a 
diagnosis of right shoulder rotator cuff tendonitis.  The 
examiner noted that magnetic resonance imaging had been 
scheduled to rule out a rotator cuff tear, but the veteran 
did not appear for that examination.

Analysis

The Board notes that there is no diagnostic code which 
provides specific criteria for evaluating disability due to 
tendonitis.  The RO has evaluated the veteran's right 
shoulder disability under DC 5203, which provides the 
criteria for evaluation of impairment of the clavicle based 
on malunion, nonunion, or loose movement.  A compensable, 10 
percent evaluation has been granted under DC 5203 based on 
the veteran's complaints of pain and limitation of motion.  
However, the Board finds that it would be more favorable to 
the veteran to apply the criteria of DC 5201, used to 
evaluate limitation of motion, or DC 5302, used to evaluate 
disability of the muscles which move the shoulder.

Under DC 5201, a 20 percent evaluation is warranted for 
limitation of shoulder movement at the level of the shoulder, 
that is, to 90 degrees or less.  The veteran retains 115 
degrees of abduction, so the veteran has 25 more degrees of 
that motion than would warrant a 20 percent evaluation under 
DC 5201.  The veteran retains 120 degrees of flexion, 30 
degrees of motion above the level which would warrant a 20 
percent evaluation.  The veteran is also limited to 2/3 of 
the normal range of external rotation of the shoulder, and 
there are objective findings on examination, including 
crepitus.  

The Board concludes that, although the veteran's right 
shoulder tendonitis does not result in limitation in any one 
plane of motion which would warrant a compensable evaluation, 
the limitations of motion in several planes, together with 
the complaints of pain and flare-ups, warrants the minimum 
evaluation for limitation of motion of the dominant shoulder, 
a 20 percent evaluation.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 20 percent for the service-
connected right shoulder disability, or whether he is 
entitled to a separate compensable evaluation under any other 
diagnostic code.  The Board finds the preponderance of the 
evidence demonstrates that the disability of the right 
shoulder is manifested by pain, but the veteran is able to 
move his right arm above the shoulder level.  The evidence is 
against a finding that the veteran meets or approximate the 
criteria for the next higher evaluation under DC 5201, a 30 
percent evaluation, based on limitation of motion to midway 
between the side and shoulder level.

The Board has considered whether the veteran is entitled to a 
separate evaluation under DC 5302.  However, the disability 
symptoms which could be evaluated under that diagnostic code, 
including pain on motion and limitation of motion, have been 
considered in the assignment of a 20 percent evaluation under 
DC 5201.  It appears to the Board that a 20 percent 
evaluation could be assigned under DC 5302 instead of under 
5201, but the veteran is only entitled to one 20 percent 
evaluation for those symptoms, regardless of whether the 
assigned diagnostic code is DC 5201, DC 5302, or a 
combination of the two diagnostic codes (DCs 5201-5302).

The claims file reflects that the veteran sought treatment 
for right shoulder disability only once during the pendency 
of this appeal.  This evidence is against a finding that 
there was an increase in severity in excess of the 20 percent 
evaluation assigned in this decision.  Thus, a staged rating 
in excess of 20 percent is not warranted for any period of 
the pendency of this appeal.  Fenderson, supra.

Extraschedular consideration for all initial evaluations

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher 
scheduler ratings are provided in the schedular criteria for 
impairment due to each of the service-connected disabilities 
addressed in this decision.  However, the medical evidence 
reflects that manifestations which would warrant assignment 
of higher evaluations are not present in this case. 

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any recent period of hospitalization for his 
service-connected orthopedic disabilities.  He is working 
full-time, and has stated that he has missed eight (8) days 
of work due to his service-connected disabilities in the past 
12 months.  This is less time lost from work than is 
consistent with the evaluations assigned in this decision, 
which will result in the veteran receiving a 50 percent 
combined disability evaluation, after combination of all 
evaluations under 38 C.F.R. § 4.25 is considered.  Since the 
veteran is able to work most of the time despite his service-
connected disabilities, the veteran's service-connected 
disabilities do not result in an exceptional picture of 
impairment of employment.  

It is undisputed that the veteran's service-connected 
disabilities have an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations, and the record does not establish that the 
veteran's service-connected disabilities result in an 
impairment of his ability to work in excess of the assigned 
disability ratings.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand for referral of this appeal to the VA 
Central Office for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

The appeal for service connection for traumatic mydriasis of 
the right eye is granted.  

The appeal for a compensable, 10 percent, initial evaluation 
for service-connected residuals of a fracture of the right 
thumb is granted, subject to law and regulations governing 
the effective date of an award of monetary compensation; the 
appeal is granted to this extent only.  

The appeal for an initial evaluation in excess of 10 percent 
for residuals of a right wrist injury is denied.

An additional, separate, 10 percent initial evaluation for 
limitation of extension of the left knee is granted, subject 
to law and regulations governing the effective date of an 
award of monetary compensation; the appeal is granted to this 
extent only.  

A 20 percent evaluation for residuals of a right shoulder 
injury is granted, subject to law and regulations governing 
the effective date of an award of monetary compensation; the 
appeal is granted to this extent only.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


